DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kansal et al., (U.S. Patent # 10,594,784).
Regarding claim 1, Kansal disclose a system for fault tolerance in a network cloud environment, comprising: a network cloud environment having deployed thereon an application utilizing a plurality of sockets of the network cloud environment (Fig. 1, col. 7, lines 22-31, one or more client computing devices, a network, and a cloud, the network allows cloud computing devices to communicates with and exchange information with the data centers and also allows the data centers to communicate with and exchange information with each other (plurality of sockets of the network); a fault tolerance module of the network cloud, the fault tolerance module comprising a monitoring component and a pattern recognition component, wherein the monitoring component monitors and records a plurality of faults at the plurality of sockets, each fault being time-stamped (col. 7, lines 62 to col. 8, lines 1-13, one or more data centers that host a copy of the application are selected to serve the interactive session in the event that the current data center becomes unable to do so, disaster recovery techniques, col. 11, lines 12-21, failure detector module can use a timer to measure the time that has elapsed since the application client last submitted a client request message); wherein the monitoring component outputs a representation of the plurality of faults to the pattern recognition module (col. 9, lines 30-46, disaster recovery information exchange is to take place between a given client computing device and the current data center); wherein the pattern recognition module builds, based upon the representation of the plurality of faults, a failure model, and wherein the pattern recognition module builds a number of new sockets for use by the application, the number of new sockets being based upon the failure model (col. 10, lines 59-62).
Regarding claim 8, Kansal disclose a method for fault tolerance in a network cloud environment, comprising: providing a network cloud environment having deployed thereon an application utilizing a plurality of sockets of the network cloud environment (Fig. 1, col. 7, lines 22-31, one or more client computing devices, a network, and a cloud, the network allows cloud computing devices to communicates with and exchange information with the data centers and also allows the data centers to communicate with and exchange information with each other (plurality of sockets of the network); providing a fault tolerance module of the network cloud, the fault tolerance module comprising a monitoring component and a pattern recognition component, monitoring and recording, by the monitoring component, a plurality of faults at the plurality of sockets, each fault being time-stamped (col. 7, lines 62 to col. 8, lines 1-13, one or more data centers that host a copy of the application are selected to serve the interactive session in the event that the current data center becomes unable to do so, disaster recovery techniques, col. 11, lines 12-21, failure detector module can use a timer to measure the time that has elapsed since the application client last submitted a client request message); outputting, by the monitoring component, a representation of the plurality of faults to the pattern recognition module (col. 9, lines 30-46, disaster recovery information exchange is to take place between a given client computing device and the current data center); building, by the pattern recognition module and based upon the representation of the plurality of faults, a failure model; and building, by the pattern recognition module, a number of new sockets for use by the application, the number of new sockets being based upon the failure model (col. 10, lines 59-62).
Regarding claim 15, Kansal disclose a non-transitory computer readable storage medium having instructions thereon for fault tolerance in a network cloud environment, which when read an executed by a computer cause the computer to perform steps comprising: providing a network cloud environment having deployed thereon an application utilizing a plurality of sockets of the network cloud environment (Fig. 1, col. 7, lines 22-31, one or more client computing devices, a network, and a cloud, the network allows cloud computing devices to communicates with and exchange information with the data centers and also allows the data centers to communicate with and exchange information with each other (plurality of sockets of the network); providing a fault tolerance module of the network cloud, the fault tolerance module comprising a monitoring component and a pattern recognition component, monitoring and recording, by the monitoring component, a plurality of faults at the plurality of sockets, each fault being time-stamped (col. 7, lines 62 to col. 8, lines 1-13, one or more data centers that host a copy of the application are selected to serve the interactive session in the event that the current data center becomes unable to do so, disaster recovery techniques, col. 11, lines 12-21, failure detector module can use a timer to measure the time that has elapsed since the application client last submitted a client request message); outputting, by the monitoring component, a representation of the plurality of faults to the pattern recognition module (col. 9, lines 30-46, disaster recovery information exchange is to take place between a given client computing device and the current data center); building, by the pattern recognition module and based upon the representation of the plurality of faults, a failure model, and building, by the pattern recognition module, a number of new sockets for use by the application, the number of new sockets being based upon the failure model col. 10, lines 59-62).
Allowable Subject Matter
Claims 2-7, 9-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2015/0066431 to Zheng et al., relates to a failure model used to probabilistically evaluate possible failures modes in the event of failure of a complex component when no forensic analysis of the failed component is performed.
U.S. Patent # 7702966 to Chandwani et al., relates to a method for managing a system includes monitoring a plurality of applications running in the system for errors and a prediction is made as to whether errors detected would result in a failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114